McCULLOCH, C. J. Appellants, Clifford and Louis Holmes, are lads 13 or 14 years of age, and were arrested and convicted before a justice of the peace of Craighead County for violation of the statute which provides that if any person “shall make use of any profane, violent, abusive or insulting language toward or about another person, in his presence or hearing’, which language in its common acceptation is calculated to arouse to anger the person about whom or to whom it is spoken or addressed, or to cause a breach of the peace or an assault, every such person shall be deemed gnilty of a breach of the peace, ’ ’ etc. Kirby’s Digest, sec. 1648. The case was tried in the circuit court on appeal and the trial resulted in the conviction of appellants. It appears from the evidence that Fred Hatch, the prosecuting witness, was a street vendor of potatoes at the town of Bay, Craighead County, and in crying his wares was accustomed to announce the sale of potatoes by calling out ‘ ‘ taters ” in a tone of voice which excited merriment on the part of those who heard him, and the boys in the neighborhood gave him the nickname of “Taters,” to which Hatch took serious offense. This had been going on for nearly two years according to the testimony, and Platch had frequently shown irritation at the use of the nickname in connection with himself, and had indicated to the boys that its use was offensive to him. The evidence shows that the boys sometimes applied other nicknames to him, among other things calling him “Flashlight” and “Sixshooter,” and also “Chicken” and “Pumpkin.” The judgment of conviction is, however, sought to be upheld upon the use of the nickname “Taters,” which seems to have been especially offensive to Hatch. It is contended that the evidence wholly fails to connect one of the appellants, Louis Holmes, with the use of the alleged offensive language towards Hatch, and the Attorney G-eneral concedes that the evidence is insufficient to convict him. There was sufficient evidence, however, to warrant the conclusion that Clifford Holmes used the nickname towards Hatch, together with other boys about his own age, and that Hatch was very much offended at the conduct of the boys in frequently calling him by the nickname “Taters.” The court, among other instructions, gave one to the jury submitting to them for determination the question whether or not the language used was such as in its common acceptation was calculated to arouse a person to anger and cause a breach of the peace. Counsel for appellant insist that the instruction should not have been given and that the evidence was not sufficient to warrant a conviction, in that the language used by the boys does not come within the statute. It will be observed that the statute defines the character of language constituting the offense as “profane, violent, abusive or insulting language * * * which language in its common acceptation is calculated to .arouse to anger the person about or to whom it is spoken or addressed, or to cause a breach of the peace,” etc. The language used must be in its nature “profane, violent, abusive or insulting” and it must be of that character which “in its common acceptation is calculated to arouse to anger the person about or to whom it is spoken or addressed, or to cause a breach of the peace Or an assault.” It is not sufficient that the language used gives offense to the person to whom or about whom it is addressed, but it must be that which in its ordinary acceptation is calculated to give offense and to arouse to anger. In State v. Moser, 33 Ark. 140, the defendant was accused of directing toward another person the language “go to hell, God damn you,” and in passing upon the question of the guilt of the defendant, this court said that the language used was certainly profane, but that it was a question for the jury to determine whether the words were used under such circumstances as was calculated to arouse to anger the person to whom the words were addressed. In the present case, the word used towards Hatch was neither profane, violent, abusive nor insulting, and was not in its common acceptation calculated to arouse a person to anger. The fact that Hatch became offended at the application to him of the nickname does not make the language such as is insulting according to its common acceptation. The nickname was used by the boys in a spirit of fun, doubtless because they ascertained that it irritated Hatch. It did not carry the implication of unlawful conduct or moral turpitude on the part of the person toward whom it. was used. It was undoubtedly offensive to him and he showed his irritation repeatedly, but the statute was not intended to reach cases where persons by the use of harmless nicknames or in a spirit of fun make use of nicknames or expressions which, although they are not calculated in their common acceptation to arouse anger, do in fact give offense because of the peculiar sensibilities of the person to whom or about whom the words are used. It may be considered bad taste for men or boys to indulge in such practice, but the law was not intended to reach such cases. We know that even innocent amusement at the expense of others sometimes brings about a breach of the peace, but those are not the things which the law meant to reach by this statute. It is only the language of the kind referred to which is calculated in its ordinary acceptation to arouse to anger or cause a breach of the. peace that the statute denounces. Our conclusion is, therefore, that the testimony in the case, given its strongest force, does not establish an offense under the statute. The judgment of the circuit court is reversed and the charge against each of the defendants is dismissed.